 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentury Broadcasting CorporationandLocal 4,Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO.Case 14-CA-4413March 30, 1971SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn May 28, 1968, the National Labor RelationsBoard issued a Decision and Order in the above-entitled case' finding,interalia,that the Respondent,Century Broadcasting Corporation, had discriminat-ed against Robert G. Taylor, in violation of Section8(a)(3) and (1) of the National Labor Relations Act,as amended, and ordered that he be reinstated andmade whole for any loss of earnings, with interestadded thereto, by reason of the discrimation. OnDecember 9, 1969, the Court of Appeals for theEighthCircuit issued its opinion sustaining theBoard's Order in pertinent part, 2 and on January 30,1970, the court issued its judgment enforcing saidorder and on the same day denied the Board's petitionfor rehearsing.A backpay specification and notice of hearing andan amended backpay specification and notice ofhearing were issued by the Regional Director forRegion 14 on May 26, 1970, and July 9, 1970,respectively. The Respondent filed an answer to theoriginalbackpay specification on June 6, 1970.Pursuant thereto the case came on for hearing beforeTrialExaminer James F. Foley on September 14,1970. Trial Examiner Foley continued the matter untilSeptember 21, 1970, at Respondent's request. OnSeptember 14, 1970, the Respondent filed its answerto the amended backpay specification. Upon appro-priatenotice issued by the Regional Director ahearing was held before Trial Examiner Arthur M.Goldberg for the purpose of determining the amountof backpay due to Taylor. On November 30, 1970,Trial Examiner Goldberg issued the attached Supple-mental Decision in which he found that Taylor wasentitled to the amount of backpay therein set forth.Thereafter, the Respondent filed exceptions to theSupplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,CenturyBroadcasting Corporation,St.Louis,Mis-souri,its officers,agents,successors,and assigns, shallpay RobertG. Taylor asnet backpay the amounts setforth as the amounts determined to be due by theTrial Examiner in his attached Supplemental Deci-sion.1171 NLRB No 78.2N L R B v CenturyBroadcastingCorporation,419 F 2d 771TRIAL EXAMINER'S SUPPLEMENTALDECISIONARTHUR M. GOLDBERG, Trial Examiner: On May 28,1968, the National Labor Relations Board (herein calledthe Board) issued its Decision and Order finding,inter aiia,thatCentury Broadcasting Corporation (herein calledCentury or the Respondent) had discriminated againstRobert G. Taylor, in violation of Section 8(a)(3) and (1) oftheNational Labor Relations Act, as amended (hereincalled the Act), and ordered that he be reinstated and madewhole for any loss of earnings, with interest added thereto,by reason of the discrimination.' On December 9, 1969, theCourt of Appeals for the Eighth Circuit issued its opinionsustaining the Board's order, in pertinent part2 and onJanuary 30, 1970, the courtissued itsjudgment enforcingsaid order and on the same day denied the Board's petitionfor rehearing.The parties having been unable to agree upon the amountof backpay due Taylor, the case came on for hearing beforeTrial Examiner James F. Foley on September 14, 1970, on abackpay specification and notice of hearing issued by theRegional Director for Region 14 of the Board on May 26,1970, and an amendment to the backpay specificationissued on July 9, 1970. On June 6, 1970, the Respondentfiled its answer to the original backpay specification. TrialExaminer Foley continued the matter until September 21,1970, upon representations by Respondent's counsel thathe had been retained to represent Century only days before.As well, on September 14, 1970, Respondent filed itsanswer to the amended backpay specifications.At the hearing before me on September 21, 1970, counselforGeneral Counsel stated that the matters raised in hisMotion for Summary Judgment had been mooted byRespondent's answer to the amended backpay specifica-tions filed the week before. As a result of an on-the-recorddiscussion the matters in controversy were narrowed toRespondent taking issue solely with the claimed "netinterim earnings and net back pay" asserted in theamended backpay specification. Counsel for Century statedthat Respondent did not take issue with the asserted weekly'CenturyBroadcastingCorporation,IllNLRB No 782419F2d771189 NLRB No. 60 CENTURY BROADCASTING CORP.433pay rates due Taylor and the gross backpay claimed. Inaddition Century raised two affirmative defenses to theclaimed backpay. These are:IThat Taylor should have taken the position ofbackground engineer paying $144 per week offered tohim by Century on August 24, 1967, which he declinedon August 27, 1967. Respondent takes the position thatfor each calendar quarter for which backpay should be(educed byno lessthan the number of weeks set forthmultiplied by $144.2.That Taylor did not engage in a reasonable searchfor employment during any of the calendar weeks setforth in the appendix to the backpay specifications.Respondent contends that "we can show that othersuitable employment was not only available but thatother suitable employment and employers were scream-ing for the exact type of man as Mr. Taylor startingAugust 24, 1967."All parties participated in the heanng before me in St.Louis,Missouri, and were afforded full opportunity to call,examine, and cross-examine witnesses and to introduceevidence pertinent to the issues. Oral argument was waivedand briefs were filed by General Counsel, Respondent, andthe Charging Party on October 19, 1970.Upon the entire record, from my observation of Taylor'sdemeanor while testifying,3 and from my reading of thebriefs, I make the following:FINDINGS AND CONCLUSIONS1.THE ISSUESAs previously noted the only issues to be resolved are (a)whether Taylor was required to take the job of backgroundengineer offered to him by Century on August 24, 1967, and(b)whether he made a reasonably diligent search foralter native,desirable employment dunng the backpayperiod. As to the second issue, the law is well settled thataftergross backpay has been shown by the GeneralCounsel, the burden shifts to Respondent " . . to establishfacts which would negative the existence of liability to agiven employee or which would mitigate that liability."4Stated another way, the rule appears to be that generally itis the responsibility of the General Counsel to produce thediscriminatee and have him testify with respect to hissearch for employment during the backpay period, butthe burden of proof is upon the Respondent as todiminution of damages, whether from the willful loss ofearnings by the failure to either look for or keep asubstantially equivalent job or from the unavailability of ajob at Respondent's plant for some reason unconnectedwith the discrimination."53Taylor was the only witness called and his testimony is unrebuttedand credited4United States Air Conditioning Corporation,141NLRB 1278,1280, andcases cited5MastroPlasticsCorporation,136 NLRB 1342, 1346,enfd on this point345 F2d 170(C A 2), cert denied 384 U S 972 The Second Circuit setforth in footnote 3 of its opinion its concept of what constitutes a willfulloss of earningsII.CENTURY'SOFFER OFTHE BACKGROUNDIn its opinion sustaining the Board's findingthat Taylorhad been constructively discharged the Eighth Circuitstated: 6The Trial Examiner held that Taylor's demotion tobackground music work amounted to a constructivedischarge. The Company contends that he quit. Afterthe controversyarose astoTaylor's wages as chiefengineer and Sheldon refused to allow him the $190.00per week designated in the contract, he reverted to theperformance of the duties of broadcast engineer at asalary of $175.00 per week, and was to receive overtimefor additional work. It was after the controversy aroseconcerning the overtime pay that Sheldon and Grafmandecided that Taylor was best suited for backgroundmusic work, for which the pay was $144.00 per week.Taylor, as a matter of fact, asked for a letter of dismissaland Grafman told him he could consider himselfdismissed immediately as braodcast engineer. Taylorthen requested three days to consider reemployment inthe background music department but never acceptedthe job. We think thereis sufficientevidence to justifytheBoard's finding that there was a constructivedischarge.Thus it was the offer of the very job which Respondentnow contends Taylor should have taken to mitigatebackpay which constituted the constructive dischargefound by the Trial Examiner, Board, and court. In effectRespondent is seeking to relitigateTaylor's right to refusethe"demotion" to background music engineering byasserting his refusal to accept that inferior position was arefusal of substantially equivalent employment. The EighthCircuit found that the position of backgroundengineeringwas a "demotion" and that Taylor properly refused the joboffer. I find that Respondent is precluded from relitigatingthe issue under the doctrine ofres,judicata.Cromwell v.County of Sac,94 U.S. 351.Moreover, it has been held that "employees were notrequired to submit to the discrimination as the price forUnion affilation. [Taylor was] in effect discharged from thebob he was] entitled to hold. Under the circumstances, [his]refusal to accept the discnminatory [lob] was not willful.While [he] should be charged withearningsactuallyreceived and with earnings not received because of theunjustifiable refusal to take desirable new employment, [he]should not, in our opinion, be charged with the earnings[he]would have received at the discriminatory [lob]proferred [him]."N. L. R. B. v. Armour & Co,154 F 2d 570,577 (C.A. 10). Asthe Board stated inBrown TransportCorp.,140 NLRB 954, 958, enfd in pertinent part 334 F.2d243 (C.A. 5):To hold that employees who have been discriminatorilydischarged must, under peril of sustaining willful loss ofWhat constitutes a willful loss of earnings is a concept that has beendevelopedin a large number of cases sincethePhelps DodgedecisionIt is accepted by the Board and reviewing courts that a discriminateeisnot entitled to back pay to the extent that he fails to remain in thelabor market, refuses to accept substantially equivalent employment,failsdiligently to search for alternative work, or voluntarily quitsalternative employment without good reason6 419 F 2d 771, 780 434DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, cooperate with a wrongdoing employer byaccepting less than the full reinstatement which is theirdue,while the effects of that employer's unlawfulconduct remain unremedied, would provide a discrimi-nation-minded employer with a ready device wherebyhe might be assured of the benefit of his unlawfulnesswhile being insured against its costs.77Electro-MechanicalProducts Company,126 NLRB637, 647-659 SeeNLRB v Armour& Co,154 F 2d 570, 577 (C A 10)III.TAYLOR'S DILIGENCE IN SEEKING NEWEMPLOYMENTCentury contends that "Taylor is entitled to no backpayatallbecause he willfully incurred loss of earningsimmediately following his discharge on August 24, 1967."7The record does not support this contention.Since1962, Taylorhas held a first-class radio-telephonelicenseissuedbytheFederalCommunicationscommission.8This is the highest ranking license issued bythe FCCA first phone entitles the holder to work for anytype of AM,FM, or TV broadcast station and on two-wayradio and shortwave broadcast equipment.As well,Taylorisentitled to work on ground-to-air,ship-to-shore, andship-to-vehcileequipment but not on radar. Prior toissuance of his first-class licenseTaylor helda second-classlicense issued to him in1959. Taylorhas no experience inCommunity Antenna Television(CATV)and the onlyannouncing he did was when a second voice was needed onabout five occasions for commercials at stationWGNUwhere he was employed after graduating from high school.He has had no training in announcing and has not doneprogramming work during his working career. Taylortestified that he is qualified to read wiring prints, diagrams,and schematics and is experienced in the assembly,repair,and maintenance of electronic equipment in the communi-cations field.His technical skills were acquired mostlythrough self-study,working experience, and one year oftraining in the Missouri Air National Guard.At the time of his unlawful discharge by Respondent,Taylorwas performing thejob of chief engineer at Centurystation KSHE As an engineerTaylor tookdaily readings ofthe transmitter,assisted in the installation of a newtransmitter,was responsible for the maintenance of thetransmitter and station equipment,installed facilities for anew secondary studio use for production,and worked onremote broadcast facilities Although hired by Centruy as abroadcast engineer Taylor occasionally worked as abackground music engineer.Thiswork included installa-tion and maintenance of speakers,amplifiers,and receiverstoputbackgroundmusic into office buildings anddepartment stores In his work for CenturyTaylordid somepurchasing of small items and made recommendations asfar as electronic and electrical devices were concernedTaylor had worked full time for Alpha Music Company,Century's division handling background music.Prior to coming to CenturyTaylorworked for radiostationKCFM for 18 months installing and maintainingbackground communication equipment,work which doesnot require any type of Government or professionallicensing although it does require a knowledge of electricityand engineering. Before that Taylor had worked for theKing Sound Company maintaining receivers, radios, andtelevisions.Prior to that Taylor was employed by thePhonecraft Company servicing two-way communicationsequipment, amplifiers, and receivers.Taylor testified that following his discharge by Centuryhe first sought to duplicate his position with Century at thesame or a greatersalaryin the broadcastingindustry. Thejobs he looked for were those where his first-class licensefrom the FCC would be required as Taylor determined thathe could make more money in ajob which made use of hislicense and training in broadcasting. After he discoveredthat no employment of that nature was available in theGreater St. Louis area Taylor then turned to the two-wayradio field,an area inwhich he had prior experience.At the time of his discharge by Century Taylor was amember of Local 4, IBEW, which represents broadcastengineers in St. Louis, St. Louis County, East St. Louis,taking in an area within a 25-mile radius of downtown St.Louis and reaching as far as Peoria, Illinios, a distance ofsome 200 miles. Local 4 obtains jobs for people inbroadcasting and employers call Local 4 when they are inneed of broadcast engineers. Taylor first contacted Local 4on August 27, 1967, and spoke to Merrill Davis whohandles job referrals at the Union. Thereafter Taylorcontacted Davis every 2 or 3 days, visited the Union'soffices, and gave Davis a list of his employment experienceand qualifications although as a member of the union Local4 was aware of Taylor's professional standing.In addition to Local 4, Taylor contacted Local 1, IBEW,which hasjurisdiction over background engineering. Taylorreviewed his qualifications with a Local I representativeand expressed an interest in work in the communicationsfield, preferably two-way radio work.Taylor filled out an application for employment with theMissouri State Employment Service during the first week ofSeptember 1967. Two days later Taylor went back to theoffice of the State employment service and thereafter was incontact with that office by telephone but they were not ableto help him secure employment.In addition to checking the help-wanted advertisementsin "Broadcast Eningeering," a national magazine servingthe broadcasting industry, Taylor regularly consulted thehelp-wanted ads for jobs in broadcasting and two-wayradio in the local newspapers. A newspaper advertisementledTaylor to a private employment agency but afterdiscovering that the private agency proposed to duplicatethe job search which he had already undertaken on his ownTaylor determined that the large fee required was notjustifiedin his case.Through a referral from Local 4 Taylor visited stationKPLR, Channel 11, where he spoke to the chief engineerbut no positions were available there at that time. Afterbeing told by a friend that work might be available atstationKTVI Taylor visited that station but they had nojobs. From examination of the telephone directory Taylorlocated three possible places for employment. At St. LouisElectronics Service Corporation, a firm in the two-way7Respondent'% brief page 108This hi.en.e is known in the trade as a "first phone " CENTURYBROADCASTING CORP.435communications field, Taylor spoke to the partner whohires for the firm but they had no work for him. Againthrough the telephone directory Taylor found Remmert-Werner but they could not use his services because he wasnot qualified to work on radar equipment. The third firmwas Wise Communications in East St. Louis. Wise installsand maintains two-way communication and closed-circuitTV equipment. Taylor filled out an application at Wise butthat firm had no positions open.Although Taylor did not seek permanent employment inthe background music field he reached the point where hesought part-time work in that area which would still leavehim free to search for regular work in broadcasting or two-way communications. Taylor explained that there is a widegap between the pay scale available in broadcasting andthat in the background music. In broadcasting the payranges from $170 to as high as $300 to $350 per week. Asagainst that, background music pay scale range from$100 to$ 150 per week. Taylor contacted two firms in the back-groundmusic field, Electronics Sound Company andGateway Electronics.At both firms Taylor spoke toprincipals in the company but neither had work availableon any basis.About the third week in September 1967 Taylor visitedthe Karr Electronics Corporation, spoke to their midwestservice manager, and accepted employment at $140 per weekinstalling and servicing two-way communication equip-ment. While the work at Karr Electronics was not his firstchoice it was in the two-way communications field. TaylorstayedwithKarr Electronics until his services wereterminated during the first week of December 1967 as theresult of a national staff cutback instituted by Karr.A day or two after being relieved of responsibility byKarr Taylor resumed his search for employment. He againcontacted Local 4, IBEW, from which he was referred tostationWIL-AM & FM. At WIL Taylor spoke to the chiefengineer but there was no work available there. As well,Taylor contacted station KCFM, a former employer,seeking part-time employment. However, KCFM had nowork available. Dunng the second week of December 1967Taylor was contacted by Motorola which had been givenTaylor'sname by the St. Louis Electronics ServiceCorporation where Taylor had applied for work duringSeptember. Dunng the last week of December MotorolaofferedTaylor a job which he characterized as a"semimanagement position." Taylor started working forMotorola on January 15, 1968, as a "section servicerepresentative." He has since been promoted to "sectionservice manager." At Mororola Taylor's work requires hisFCC license. His responsibility is to work with Motorolasubcontractors, such as St. Louis Electronics ServiceCorporation,who do the installation and maintanancework on Motorola equipment. Taylor reviews the subcon-tractors'work, management procedures, and techniquesand handles customer complaints. Taylor explained thatduring his discussions with Mororola before he was hiredthe company spoke only in terms of annual salaries andused the figure of $ 7,500 per year.Following his employment by Motorola Taylor wascontacted in January 1968 by station KPLR, Channel 11, towhich he had applied for work in September 1967, Taylorwas told by a KPLR engineer that there was an opening atthe station and they wished to speak to Taylor. He was notoffered a job. It was explained that while the scale at thestation for journeyman engineers was $ 220 per week, as anew employee Taylor would be required to go throughKPLR's own training program starting at what Taylorbelieveswas a beginners wage of $125, reaching thejourneyman rate only after completion of the trainingperiod. Taylor had no further contact with KPLR.As can be seen from Schedule B of the backpayspecifications set forth below, Taylor's earnings at Motoro-la have risen steadily so that since the second quarter of1969, as set forth in schedule A, there has been no backpayliability, there was none in the fourth quarter of 1968, andthe backpay amount for the first quarter of 1969 wasminimal.A.CALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1967--35.4 at $175945.00NONE945.001967--413 at $1752275.001935.95339.051968--113 at $1752275.001582.66692.341968--213 at $1752275.001875.00400.001968--313 at $1752275.001958.30316.701968--413 at $1752275.002442.52NONE1969--113 at $1752275.002101.32173.68(continued) 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.CALENDARQUARTERWEEKS ANDPAY RATESGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY1969--213 at $1752275.002349.98NONE1969--313 at $1752275.002349.98NONE1969--413 at $1752275.002380.00NONE1970--113 at $1752275.002545.00NONE1970--23.6 at $175630.00637.20NONEB.CALENDARQUARTERINTERIMEMPLOYERGROSSEARNINGSTRAVEL &EXPENSESNET INTERIMEARNINGS1967--4Kaar Electon-ics Corp.$1935.95NONE1935.951968--1Motorola Com-munication &Electronics, Inc.1582.66NONE1582.661968--2SAME1875.00NONE1875.001968--3SAME1958.30NONE1958.301968--4SAME2442.52NONE2442.521969--1SAME2101.32NONE2101.321969--2SAME2349.98NONE2349.981969 -- 3SAME2349.98NONE2349.981969 -- 4SAME2380.00NONE2380.001970 -- 1SAME2545.00NONE2545.001970 -- 2SAME637.20NONE637.20On the basis of Taylor's efforts to secure employment,set forth above, I find that he made reasonable efforts tosecure employment substantially equivalent to that fromwhich he was discharged.Southern Silk Mills, Inc.,116NLRB 769, 772. Taylor not only registered with theMissouri State Employment Service, utilized the services ofthe two union locals which have jurisdiction over employ-ees in the broadcast and two-way communications fields,and make independent efforts to secure employment, butaswell lowered his sights and sought and securedemployment in which his experience and qualificationsyielded the highest possible rate of pay. As stated by theBoard inSouthern Silk Mills,Inc., supra,773, and cited bytheBoard with approval inAmericanManufacturingCompany of Texas,167 NLRB 520, 525:... the obligation of a discnminatee to minimize hislossof earnings is satisfied if he makes reasonableefforts to find new employment which is substantiallyequivalent to the position from which he was dischargedand is suitable to a person of his background andexperience. CENTURY BROADCASTING CORP.437I find that Taylor's efforts to secure employment set forthCorporation,itsofficers,agents, successors,and assigns,above more than meet this test.9RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,it is ordered that the Respondent, Century Broadcasting9Respondent contends that Taylor should be disqualified frombackpay because he did not contact employers who advertised for help inthe pages of "Broadcast Engmeenng"and "Broadcasting"magazinesRespondent introduced into evidence 52 exhibits reproducing pages fromthose magazinescontainingsuch advertisements (An additional 122 suchexhibits were rejected) Without attemptingan exhaustiveanalysis of thepositions advertised f note that few if any were for jobs in the St Louisarea (Century twice advertised for replacement for Taylor for the job fromwhich he had been unlawfully discharged) Most, and many were repeatads, were for named locations distant from St Louis and even those whichindicated a "Midwest" site gave no indication where theywerelocated inthat large geographicareaWithout speculating on thetimelapse from dateshall pay Robert G. Taylor as net backpay the amount of$2,866.77, with interest at the rate of 6 percent per annumcomputed on the basis of the quarterly amounts of netbackpay due, less any withholding required by law.ofmailing an inquiry to the time the advertiser would reply with theresultingadditional loss of earnings,the location of the advertisedpositions, far fromTaylor's placeof residence,excused him from the dutyof pursuing employment which would necessitate the removal of his homeFlorence Printing Co v N L R.B.,376 F 2d 216 (C A 4) Moreover, theseexhibits,withoutmore,do not establish for which,ifany,of theseadvertised positions Taylor was qualified by background experience, thelikelihood that Taylor would have been offered a job if he had applied, andwhether the terms and conditions of employment were suchthat Taylorwould have been remiss in his duty to mitigate Respondent'sbackpayliabilityifhehad not accepted the positionDorn'sTransportationCompany, Inc.,181 NLRB No. 60